
	
		III
		110th CONGRESS
		1st Session
		S. RES. 398
		IN THE SENATE OF THE UNITED STATES
		
			December 10, 2007
			Mr. Brown submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life and recognizing the
		  accomplishments of Joe Nuxhall, broadcaster for the Cincinnati
		  Reds.
	
	
		Whereas Joe Nuxhall was born on July 30, 1928, in
			 Hamilton, Ohio;
		Whereas on June 10, 1944, at the age of 15 years, 10
			 months, and 11 days Joe Nuxhall became the youngest player in the modern era to
			 appear in a major league baseball game;
		Whereas Joe Nuxhall earned over 100 victories in his
			 sixteen year major league career and was elected into the Cincinnati Reds Hall
			 of Fame;
		Whereas Joe Nuxhall began a radio broadcasting career in
			 1967 and went on to call over 6,000 games for the Cincinnati Reds;
		Whereas Joe Nuxhall had a career spanning over sixty years
			 with the Cincinnati Reds;
		Whereas Joe Nuxhall will be remembered for his signature
			 sign off, This is the Ol’ Lefthander rounding third and heading for
			 home.;
		Whereas Joe Nuxhall whose voice was synonymous with
			 baseball and the summer for generations of fans across the country;
		Whereas Joe Nuxhall was a beloved community leader,
			 philanthropist, husband, father, and advocate for children, public schools, and
			 the elderly; and
		Whereas Ohio has lost a beloved son and baseball one of
			 its most distinctive voices with the passing of Joe Nuxhall on November 15,
			 2007: Now, therefore, be it
		
	
		That the Senate honors the life of
			 Joe Nuxhall, baseball legend, dedicated family man, and civic-minded
			 leader.
		
